Case 2:19-cv-00566-JMS-DLP Document 14 Filed 04/23/20 Page 1 of 4 PageID #: 341




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 LAVERN BALTIMORE,                                    )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )        No. 2:19-cv-00566-JMS-DLP
                                                      )
 WARDEN,                                              )
                                                      )
                               Respondent.            )

                    Order Dismissing Petition for a Writ of Habeas Corpus

        Plaintiff Lavern Baltimore filed a 28 U.S.C. § 2254 petition on November 22, 2019,

 challenging his 2006 Indiana convictions for burglary and sexual battery. Mr. Baltimore’s petition

 is untimely under 28 U.S.C. § 2244(d) and therefore must be dismissed.

                                             I. Background

        Mr. Baltimore broke into his neighbors’ apartment at 2:00 a.m. and grabbed a woman by

 the neck before placing his hands under her shorts and on her breasts. Baltimore v. State, 878

 N.E.2d 253, 255−56 (Ind. Ct. App. 2007). A jury convicted him of burglary and sexual battery,

 and the trial court sentenced him to an aggregate 53-year prison term. Id. at 256. Mr. Baltimore

 appealed, and the Indiana Court of Appeals affirmed. Id. at 262. On February 22, 2008, the Indiana

 Supreme Court denied his petition to transfer. Dkt. 11-1 at 6. Mr. Baltimore did not petition for a

 writ of certiorari in the United States Supreme Court. Dkt. 6 at 2.

        On August 31, 2011, Mr. Baltimore filed a petition in state court for post-conviction relief.

 Dkt. 11-8. The trial court summarily denied the petition, but the Indiana Court of Appeals reversed

 and remanded for further proceedings. Baltimore v. State, 2013 WL 989121, at *3 (Ind. Ct. App.

 Mar. 13, 2013). On remand, the trial court again denied relief. This time, the Indiana Court of
Case 2:19-cv-00566-JMS-DLP Document 14 Filed 04/23/20 Page 2 of 4 PageID #: 342




 Appeals affirmed. Baltimore v. State, 2019 WL 3820281, at *6 (Ind. Ct. App. Aug. 15, 2019).

 On October 24, 2019, the Indiana Supreme Court denied his petition to transfer.

        On November 22, 2019, Mr. Baltimore filed a petition for writ of habeas corpus in this

 Court pursuant to 28 U.S.C. § 2254. Dkt. 6.

                                         II. Applicable Law

        Except in unusual circumstances not alleged here, see 28 U.S.C. § 2244(d)(2)−(4), a state

 prisoner has one year to file a 28 U.S.C. § 2254 petition for a writ of habeas corpus after the

 conviction becomes “final by the conclusion of direct review or the expiration of the time for

 seeking such review.” 28 U.S.C. § 2244(d)(1). The one-year limitation period is tolled while

 “a properly filed application for State post-conviction or other collateral review with respect to the

 pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2).

                                           III. Discussion

        The Indiana Supreme Court denied Mr. Baltimore’s leave to transfer on direct appeal on

 February 22, 2008. His conviction became final on May 22, 2008, the last day for filing a timely

 petition for writ of certiorari in the United States Supreme Court. See Jimenez v. Quarterman,

 555 U.S. 113, 119 (2009). He then had until May 22, 2009, to file a timely § 2254 petition.

 Mr. Baltimore’s post-conviction proceedings did not toll the limitation period because he filed his

 post-conviction petition after May 22, 2009. And Mr. Baltimore filed his § 2254 petition in

 November 2019, more than 10 years late. The following table summarizes the relevant dates:

  Conviction Final                       July 9, 2012           365 days left in limitation period

  Federal Habeas Petition Due            July 9, 2013           0 days left in limitation period

  State Post-Conviction Filed            January 27, 2014       202 days beyond limitation period

  Federal Habeas Petition Filed          September 5, 2019      2,249 days beyond limitation
                                                                period
Case 2:19-cv-00566-JMS-DLP Document 14 Filed 04/23/20 Page 3 of 4 PageID #: 343




        Mr. Baltimore asserts that he “would have met the deadline if it weren’t for the fact that

 this facility (WVCF) only allow[s] inmates to go to the law library once per week for two hours at

 a time.” Dkt. 13 at 2. He further asserts that he is “[unable] to comprehend the complexity of the

 law.” Id. Read in the light most favorable to Mr. Baltimore, these statements form an argument for

 equitable tolling.

        “A petitioner ‘is entitled to equitable tolling only if he shows (1) that he has been pursuing

 his rights diligently, and (2) that some extraordinary circumstance stood in his way and prevented

 timely filing.’” Socha v. Boughton, 763 F.3d 674, 683 (7th Cir. 2014) (quoting Holland v. Florida,

 560 U.S. 631, 649 (2010)). Mr. Baltimore’s lack of understanding the law is not an extraordinary

 circumstance. See Davis v. Humphreys, 747 F.3d 497, 500 (7th Cir., 2014) (“[Prisoners’

 shortcomings of knowledge about the AEDPA or the law of criminal procedure in general do not

 support tolling.”). And Mr. Baltimore has failed to explain why two hours per week of law library

 access was insufficient for him to file his § 2254 petition between May 22, 2008, and

 May 22, 2009. Equitable tolling therefore does not apply, and Mr. Baltimore’s petition must be

 dismissed as untimely.

                                 IV. Certificate of Appealability

        “A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

 court does not enjoy an absolute right to appeal.” Buck v. Davis, 137 S. Ct. 759, 773 (2017).

 Instead, the petitioner must obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

 “A certificate of appealability may issue . . . only if the applicant has made a substantial showing

 of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where the court denies a petition

 on procedural grounds, the petitioner must also show that reasonable jurists could disagree about

 the court’s procedural ruling. Peterson v. Douma, 751 F.3d 524, 530−31 (7th Cir. 2014).
Case 2:19-cv-00566-JMS-DLP Document 14 Filed 04/23/20 Page 4 of 4 PageID #: 344




         Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

 Courts requires the district court to “issue or deny a certificate of appealability when it enters a

 final order adverse to the applicant.” No reasonable jurist could dispute that Mr. Baltimore’s

 petition is barred by § 2244(d)’s limitation period. Therefore, a certificate of appealability is

 denied.

                                           V. Conclusion

         The respondent’s motion to dismiss, dkt. [11], is granted. Mr. Baltimore’s petition for a

 writ of habeas corpus pursuant to 28 U.S.C. § 2254 is dismissed, and a certificate of appealability

 shall not issue.

         Final judgment in accordance with this decision shall issue.

         IT IS SO ORDERED.




           Date: 4/23/2020




 Distribution:

 LAVERN BALTIMORE
 170093
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Caroline Templeton
 INDIANA ATTORNEY GENERAL
 caroline.templeton@atg.in.gov
